      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                            COURT FILE NO.: 19-cv-2149


 Kevin Pone,

                    Plaintiff,
 v.                                                             COMPLAINT

 Messerli & Kramer P.A. and Capital One                 WITH JURY TRIAL DEMANDED
 Bank USA, N.A.,

                    Defendants.


                                     INTRODUCTION

1.    This action arises out of Defendant Messerli & Kramer P.A. (hereinafter “Defendant

      M&K”) and Capital One Bank USA, N.A (hereinafter “Defendant Capital One”)

      (collectively hereinafter “Defendants”) violations of the Fair Credit Reporting Act

      (“FCRA”), 15 U.S.C. § 1681 et seq, and violations of the Fair Debt Collection

      Practices Act (“FDCPA”) 15 U.S.C. § 1692 et seq.

                                      JURISDICTION

2.    Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1681, 15 U.S.C. §1692k,

      28 U.S.C. § 1331, and 28 U.S.C. § 1367 for Plaintiff’s pendent common law claims of

      invasion of privacy, abuse of process, credit defamation and negligence against

      Defendants.

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the conduct

      in question occurred in this District, Plaintiff resides in this District, and Defendants

      transact substantial business in this District.

                                               1
       CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 2 of 14



                                          PARTIES
4.      Plaintiff, Kevin Pone (hereinafter “Plaintiff”), is a natural person who resides in the

        city of St. Cloud, county of Stearns, state of Minnesota, and is a “consumer” as that

        term is defined by 15 U.S.C. § 1681a(c).

     5. Defendant Messerli is a law firm headquartered in the State of Minnesota from an

        address of 1400 South Fifth Street, 100 South Fifth Street, Minneapolis,

        Minnesota 55415. Defendant Messerli also does business from the address 3033

        Campus Drive, Suite 250, Plymouth, Minnesota 55441. At all times herein

        relevant, Defendant Messerli regularly attempted to collect consumer debts

        alleged to be due another. Defendant Messerli is, therefore, a “debt collector” as

        that term is defined by the FDCPA, 15 U.S.C. § 1692a(6).

6.      Defendant Capital One USA, N.A. is a federally-chartered bank organized under

        the laws of the United States of America. Defendant Capital One’s principal place

        of business is located at 1680 Capital One Drive, McLean, VA 22102. Defendant

        Capital One is authorized to conduct business in the state of Minnesota and regularly

        does conduct business in said State. Defendant Capital One’s registered agent for

        service of process in the state of Virginia is Corporation Service Company, 100

        Shockoe Slip, Fl. 2, Richmond, VA 23219. Defendant Capital One is a “person” as

        defined in 15 U.S.C. § 1681a(b); and a “furnisher” of consumer information

        pursuant to 15 U.S.C. § 1681s-2(b).




                                               2
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 3 of 14



                                FACTUAL ALLEGATIONS

7.    Plaintiff suffers from various forms of mental illness, including but not limited to

      anxiety, bi-polar disorder, and depression and is under the care of a medical

      professional – Dr. Anthony Piccannato.

8.    Someone unknown to him opened two credit card accounts with Defendant Capital

      One.

9.    One account ended in 7170, opened on 1/24/11, and the other account ended in 9399

      and was opened on 4/5/11.

10.   Both accounts were fraudulent opened by someone other than Plaintiff.

11.   Plaintiff was the victim of identity theft as recognized by Defendant Capital One

      related to the two accounts identified herein.

12.   In 2013 Defendant Capital One hired Defendant M&K to file suit to collect on the

      two unpaid fraudulent accounts.

13.   Defendant M&K opened two internal files to these two Capital One accounts

      bearing M&K file numbers 12-257647 and 12-256137.

14.   Defendants obtained a default judgment against Plaintiff in Hennepin County in

      Court cases 27-cv-13-15383 on August 22, 2013 related to the Capital One account

      ending 9399.

15.   Subsequent to August 22, 2013 public records vendor(s) harvested the judgment

      information and communicated it to the national credit reporting agencies (Trans

      Union, Experian and Equifax) who in turn began to publish this highly derogatory




                                            3
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 4 of 14



      and erroneous information on Plaintiff’s credit reports to his current and prospective

      creditors.

16.   At the same time Defendant Capital One was also reporting the account tradelines

      on a monthly basis to the national credit reporting agencies as charged off debts

      which negatively impacted Plaintiff’s credit profile and score.

17.   Subsequent to August 22, 2013 Defendants learned and realized that the two Capital

      One accounts were fraudulently opened and did not belong to Plaintiff.

18.   However, Defendant M&K has now admitted to the Minnesota Attorney General

      that the two fraudulent accounts (bearing M&K file numbers 12-257647 and 12-

      256137) were closed in its office on March 27, 2015 before it took any corrective

      action to vacate the erroneous Hennepin County judgment against Plaintiff.

19.   Upon information and belief, Defendant Capital One instructed Defendant M&K to

      vacate the erroneous Hennepin County judgment against Plaintiff in 2016 but that

      request was ignored.

20.   Defendant Capital One sent to Plaintiff a letter dated June 26, 2016 advising that the

      account ending in 7170 was determined to be opened fraudulently and promised that

      it would submit instructions to the national credit reporting agencies instructing

      them to delete the 7170 account from Plaintiff’s file.

21.   Defendant Capital One sent Plaintiff a letter dated July 12, 2016 advising that the

      account ending in 9399 was determined to be opened fraudulently and promised that

      it submitted instructions to the national credit reporting agencies instructing them to

      delete the 9399 account from Plaintiff’s file.


                                             4
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 5 of 14



22.   Defendant Capital One allegedly sent the instruction to delete account ending 9399

      in the form of AUDs bearing control number ending 5700 and 6238 to the credit

      reporting agencies on July 12, 2016 and July 13, 2016 respectively.

23.   Defendant Capital One allegedly sent the instruction to delete account ending 7170

      in the form of an AUD bearing control number ending 5667 and 7121 to the credit

      reporting agencies on July 12, 2016 and July 13, 2016 respectively.

24.   Despite having knowledge that they had obtained a judgment on a fraudulent

      account, neither Defendant M&K nor Defendant Capital One took any action to

      correct or vacate the erroneous judgment against Plaintiff for almost three (3) years.

25.   Defendant M&K failed to fulfill Defendant Capital One’s instructions as confessed

      by Defendant Capital One’s agent, Tramayne (VGM850), in a letter to Plaintiff, the

      Minnesota Attorney General and the Consumer Financial Protection Bureau dated

      July 19, 2019.

26.   In fact, it was not until Plaintiff began to complain again in 2019 that Defendants

      finally took steps necessary to vacate the erroneous Hennepin County judgment

      against Plaintiff.

27.   Defendants’ fraudulent judgment was finally vacated on May 15, 2019 however

      without prejudice even though Defendants had acknowledged that the account did

      not belong to Plaintiff.

28.   Defendants seeking of an order to vacate the Hennepin County judgment against

      Plaintiff without prejudice was an abusive collection tactic and a false representation

      to the Court that Plaintiff could owe the debt.


                                             5
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 6 of 14



29.   Despite Defendant Capital One acknowledgement that Plaintiff did not open either

      of the accounts referenced herein as far back as July 2016, Defendant Capital One

      illegally obtained and used Plaintiff’s credit reports without a permissible purpose

      on multiple occasions and specifically obtained and used Plaintiff’s Trans Union

      credit report on: August 8, 2017, August 14, 2017, August 15, 2017 and most

      recently on June 4, 2019, in willful violation of 15 U.S.C. §1681b.

30.   Defendant M&K violated 15 U.S.C. §1692e(2)(A), §1692c(b), §1692d and § 1692f

      when it allowed the Hennepin County judgment to remain against Plaintiff despite

      having knowledge since 2016 that it was erroneous and when finally vacating the

      judgment did so without prejudice even though it knew that its creditor client had

      already verified that it was not holding him responsible for the debt.

31.   Both Defendants violated Plaintiff’s common law right to be free from invasion of

      privacy when it caused false judgment information to be published about him by

      leaving the erroneous judgment in place for almost three years from July of 2016

      until May 2019.

32.   This conduct by Defendant was an intrusion upon his seclusion, publication of

      private facts which it knew to be false and false light all of which was intentional

      by Defendants as they had knowledge and refused to act.

33.   Defendants malicious conduct resulted in credit defamation and caused serious

      harm to Plaintiff’s credit profile, credit score and overall perception in the

      community.




                                            6
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 7 of 14



34.   The failure to timely vacate the erroneous judgment and instead waiting for almost

      three (3) years to take corrective conduct is an abuse of process which has caused

      Plaintiff damage to his credit profile and credit score in addition to emotional

      distress and mental anguish.

35.   As a direct result of Defendants’ conduct described herein Plaintiff has suffered

      harm to his credit profile and credit score, emotional distress in the form of anxiety,

      depression, loss of sleep and exacerbated his already fragile mental health.

36.   Defendants had a duty to correct and repair all conduct and misinformation that it

      knew to be erroneous about the erroneous Hennepin County judgment and the

      fraudulent Capital One accounts referenced herein.

37.   Defendants breached the duty to correct, repair and vacate the erroneous Hennepin

      County judgment and credit reporting against Plaintiff.

38.   As a direct result of Defendants’ breach of duty owed to Plaintiff, he suffered actual

      harm and damage in form of emotional distress, mental anguish, anxiety,

      depression, loss of sleep, adverse impact to his credit profile and credit score, out of

      pocket loss in form of credit denials.

                                       TRIAL BY JURY

39.   Plaintiff is entitled to, and hereby demands, a trial by jury. US Const. amend. VII;

      Fed. R. Civ. P. 38.




                                               7
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 8 of 14



                                CAUSES OF ACTION

                                       COUNT I.

          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT –
       15 U.S.C. § 1681 et seq. – AGAINST DEFENDANT CAPITAL ONE

40.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

      herein.

41.   Defendant Capital One violated 15 U.S.C. §1681b when it obtained and used

      Plaintiff credit reports without his permission or without a permissible purpose as

      Plaintiff had not applied for credit with Defendant Capital One and Plaintiff did not

      have an ongoing credit relationship with Defendant Capital One.

42.   As a result of Defendant Capital One’s violations of the FCRA, Plaintiff has suffered

      actual damages not limited to reduction of his credit score, credit denials, emotional

      distress, and mental anguish in an amount to be determined at trial.

43.   Defendant Capital One’s conduct, actions, and inactions were willful, rendering it

      liable for damages in an amount to be determined by the Court, pursuant to 15 U.S.C.

      § 1681n

44.   Alternatively, Defendant Capital One’s violations were negligent, rendering it liable

      for damages under 15 U.S.C. § 1681o.

45.   Plaintiff is entitled to recover actual damages, statutory and punitive damages, and

      costs and attorney’s fees from Defendant Capital One in an amount to be determined

      by the Court, pursuant to 15 U.S.C. §§ 1681n and 1681o.




                                             8
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 9 of 14



                                     COUNT II.

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT - 15
          U.S.C. § 1692 et seq. – AGAINST DEFENDANT M&K

46.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

      herein.

47.   By failing to take corrective action and vacate the erroneous Hennepin County

      judgment entered against Plaintiff with prejudice, Defendant M&K falsely

      represented the character and legal status of the alleged debt and used false or

      deceptive means in violation of 15 U.S.C. §1692e(2)(A), §1692d and §1692f.

48.   Further Defendant M&K violated 15 U.S.C. §1692c(b) when it allowed the

      Hennepin County judgment to remain against Plaintiff knowing that it was false

      information available to the public (both through public records and Plaintiff credit

      report) despite having knowledge since 2016 that the judgment was erroneous.

49.   Defendant M&K violated 15 U.S.C. §1692d, §1692e and 1692f when finally

      vacating the Hennepin County judgment did so without prejudice even though it

      knew that its creditor client had already verified that it was not holding him

      responsible for the debt.

50.   Defendant M&K’s violations have caused Plaintiff actual damages in the form of

      emotional distress and mental anguish that manifested itself in anxiety, depression,

      loss of sleep and exacerbated his already fragile mental health.

51.   As a result of Defendant M&K’s violations of the FDCPA, Plaintiff is entitled to

      actual damages, statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), and



                                            9
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 10 of 14



       reasonable attorney’s fees and costs, pursuant to 15 U.S.C. § 1692k(a)(3).

                                       COUNT III.

       CREDIT DEFAMATION – AGAINST DEFENDANT CAPITAL ONE

52.    Plaintiff incorporates by reference all preceding paragraphs as though fully stated

       herein.

53.    Defendant Capital One’s misreporting to the credit reporting agencies and

       fraudulent judgment despite knowing that Plaintiff had not only applied for and

       received the credit cards from Defendant Capital One, was false and malicious

       communications having the tendency to, and actually did, harm Plaintiff’s

       reputation and lower his in the estimation of the community, and, thus, constitute

       credit defamation.

54.    As a result of Defendant Capital One’s conduct, Plaintiff has suffered emotional

       distress, embarrassment, mental anguish, harm to his credit score and credit profile,

       out of pocket loss in the form of lost time in dealing with the fallout of false and

       erroneous credit reporting and judgments.

                                       COUNT IV.

  INVASION OF PRIVACY / PUBLICATION OF PRIVATE FACTS - AGAINST
                        BOTH DEFENDANTS

55.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein.

56.    Defendants intentionally intruded upon Plaintiff’s solitude, seclusion, and private

       concerns and affairs when, despite having knowledge that the two Capital One



                                            10
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 11 of 14



       accounts referenced herein were fraudulently opened in Plaintiff’s name, Defendants’

       continued to allow false judgment information to be published about Plaintiff leaving

       the erroneous judgment in place until May 2019.

57.    Defendants’ intrusion was substantial, highly offensive to Plaintiff, and would be

       highly offensive and objectionable to any reasonable person in Plaintiff’s position.

58.    Plaintiff had a legitimate expectation of privacy in his solitude, seclusion, and private

       concerns and affairs.

59.    Defendants intentional conduct caused Plaintiff to be held in a false light to the public,

       his current and potential creditors for almost three (3) years until May 2019.

60.    Defendants intentional conduct caused false credit information to be publicized to the

       public, Plaintiff current and potential creditors for almost three (3) years until May

       2019.

61.    As a result of Defendants’ intrusion, Plaintiff has suffered actual damages in the form

       of anxiety, depression, loss of sleep and exacerbated his already fragile mental

       health and is entitled to an award of actual damages in an amount to be determined at

       trial.

                                         COUNT V.

                ABUSE OF PROCESS - AGAINST BOTH DEFENDANTS

62.    Plaintiff hereby incorporates by reference all preceding paragraphs of this Complaint

       as though fully stated herein.

63.    The essential elements for a cause of action for abuse of process are the existence of

       an ulterior purpose and the act of using the process to accomplish a result not within


                                              11
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 12 of 14



       the scope of the proceedings in which it was issued, whether such a result might

       otherwise be lawfully obtained or not. See Kellar v. VonHoltum, 568 N.W.2d 186,

       192 (Minn. Ct. App. 1997).

64.    Defendants knew that they had obtained an erroneous judgment against Plaintiff in the

       Hennepin County action described herein as early of 2016 but failed to take any

       corrective action and left the judgment sit for almost three (3) years with the ulterior

       motive that hopefully Plaintiff would pay the debt to Defendants.

65.    Defendants made an illegal, improper, perverted use of process, a use neither

       warranted nor authorized by statute.

66.    Defendants had an ulterior motives or purposes as described herein or else they would

       have taken immediate correction action in 2016 to vacate the judgment with prejudice.

67.    Plaintiff suffered damages as a direct result of the Defendants conduct as described

       herein.

                                        COUNT VI.

                  NEGLIGENCE - AGAINST BOTH DEFENDANTS

68.    Plaintiff hereby incorporates by reference all preceding paragraphs of this Complaint

       as though fully stated herein.

69.    Defendants had the duty to vacate the erroneous Hennepin County judgment in 2016

       when it determined that the Capital One accounts described herein were fraudulently

       opened in Plaintiff name.

70.    Defendants breached that duty when it waited for three (3) years to correct and even

       when it did seek to vacate the erroneous judgment only requested the Hennepin


                                              12
      CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 13 of 14



       County Court do so “without prejudice” despite acknowledging that Plaintiff was

       not responsible for the debt.

71.    As a result of Defendants’ conduct, Plaintiff sustained, and will continue to sustain,

       the harm and damages as set forth above.

72.    Defendants’ conduct was a direct and proximate cause of, as well as a substantial

       factor in, bringing about the damages Plaintiff endured, as set forth above.

73.    As a result, Defendants are liable to compensate Plaintiff for actual and

       compensatory damages, as well as for all such other relief permitted under the law.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants for:

        awarding actual, statutory and punitive damages, and costs and attorneys’ fees for
         Defendant Capital One’s violations of the FCRA, pursuant to 15 U.S.C §§ 1681n
         and 1681o, in an amount to be determined at trial;
        awarding Plaintiff statutory and actual damages against the Defendant M&K for
         violations of the FDCPA pursuant to 15 U.S.C. § 1692k;
        awarding Plaintiff reasonable attorney’s fees and costs against Defendant M&K;
        that judgment be entered against Defendants for actual damages, and costs, for
         Defendants’ invasion of privacy;
        awarding actual and compensatory damages for Abuse of Process in a reasonable
         amount;
        awarding actual damages for Defendant Capital One’s credit defamation;
        awarding an award of damages for Defendants’ negligence;
        direct Defendants to take steps to amend the order to vacate the Hennepin
         County judgment with prejudice; and
        for such other and further relief as the Court may deem just and proper.




                                             13
   CASE 0:19-cv-02149-NEB-LIB Document 1 Filed 08/07/19 Page 14 of 14



Dated this 7th day of August, 2019.

                                           Respectfully submitted,

                                           By: s/Thomas J. Lyons Jr.

                                           Thomas J. Lyons, Jr., Esq.
                                           MN Attorney I.D. #: 0249646
                                           CONSUMER JUSTICE CENTER, P.A.
                                           367 Commerce Court
                                           Vadnais Heights, MN 55127
                                           Telephone: (651) 770-9707
                                           Facsimile: (651) 704-0907
                                           Email: tommy@consumerjusticecenter.com

                                           ATTORNEY FOR PLAINTIFF




                                      14
